Citation Nr: 1519707	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death pension benefits, to include whether the debt was validly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant's custodian


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to December 1945.  He died in November 1989.  The underlying appellant in this appeal is the Veteran's widow.  Due to a finding of incompetency, her daughter is acting on behalf of the appellant as her VA fiduciary and legal custodian.  For purposes of this decision, the Veteran's widow will be referred to as the appellant and her daughter as her custodian.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  By that decision, the Committee denied a waiver of recovery of an overpayment of death pension benefits.

On January 8, 2015, the appellant's custodian testified at a Board hearing before the undersigned via videoconferencing techniques.  A transcript of that hearing has been associated with the Veteran's VBMS file.


FINDING OF FACT

While the current appeal was pending at the Board, and prior to the issuance of a final decision, the appellant died.

CONCLUSION OF LAW

Because of the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).  But see 38 U.S.C.A. § 5121A (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

By way of background, the record shows that the Veteran died in November 1989.  In December 2008, the appellant filed an application for dependency and indemnity compensation (DIC) benefits.  In April 2009, the RO awarded entitlement to death pension benefits, effective from October 20, 2008.  The RO also found the appellant to be incompetent and it was indicated that payment of benefits would be withheld pending the appointment of a fiduciary.

In July 2009, the appellant's daughter filed a request to be appointed as a fiduciary, custodian or guardian of the appellant, which request was approved in September 2010.  In February 2011, VA notified the appellant's custodian that the appellant was owed $25,286.00 in retroactive payment for the period from November 1, 2008, to August 1, 2010.  An improved pension eligibility verification report dated in April 2011 disclosed that the appellant had received rental income.  In July 2011, the Pension Management Center notified the appellant's custodian that additional information was needed regarding the appellant's rental income so as to ensure that the appellant was being paid the correct benefit rate.  No response was received from the appellant's custodian and in September 2011, the Pension Management Center terminated the appellant's death pension benefits, effective from November 1, 2008.  This action resulted in an overpayment of $36,902.00.  A notice of disagreement was filed the following month and additional evidence was submitted by the appellant's custodian.  

Also in October 2011, the appellant's custodian submitted a request for waiver of the overpayment on behalf of the appellant, which request was denied in March 2012.  A notice of disagreement was filed in November 2012.  (This document is located within in the January 2013 Virtual VA entry entitled "Statement of the Case".)  A statement of the case affirming the Committee's decision to deny the appellant's waiver request was issued in January 2013 and a VA Form 9 was received in April 2013.  The Board notes that in the interim, the appellant began to again receive VA death pension benefits, a portion of the payment of which was used to recoup the appellant's debt, thus reducing the total amount of debt owed.

As noted in the introduction, the appellant's custodian testified at a Board hearing in January 2015.  At that time, she informed the Board that the appellant had passed away.  A copy of the appellant's death certificate has been associated with the Veteran's VBMS file and shows that the appellant died in May 2014.  As a matter of law, claims do not survive a claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has thus become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).  In this regard, the Board notes that although the custodian was appointed to act on the appellant's behalf, she is no way personally responsible for the repayment of the appellant's debt.  38 U.S.C.A. § 5301(b) (West 2014) (stating that there shall be no collection of debt "against (1) any person other than the indebted beneficiary or the beneficiary's estate; or (2) any beneficiary or the beneficiary's estate except amounts due the United States by such beneficiary or the beneficiary's estate by reason of overpayments").

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008); As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  Id.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO.  38 C.F.R. § 20.1302 (2014)


ORDER

The appeal is dismissed.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


